DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 9/21/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
2.	The rejection of claims 1-6, 12, and 19 under 35 U.S.C. 103 as being unpatentable over La et al. (US 2016/0190656) in view of Whear et al. (US 6,120,939) as evidenced by:
the product data sheet for TegMeR® 809 (copy previously provided), and
the product data sheet for polyethylene glycol distearate [CAS 9005-08-7]/Atmul 124 from chemBlink (copy previously provided) is withdrawn in view of the amendments provided.

3.	Claims 1-6, 12, 17, 19, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over La et al. (US 2016/0190656) in view of Whear et al. (US 6,120,939) and Ketzer et al. (US 2016/0315327) as evidenced by:
the product data sheet for TegMeR® 809 (copy previously provided), and
the product data sheet for polyethylene glycol distearate [CAS 9005-08-7]/Atmul 124 from chemBlink (copy previously provided).
	Regarding claims 1-6, 12, and 19, La teaches a fiber-containing mat for a lead acid battery (non-limiting, intended use language although taught by La) (abstract; P3-8), the fiber-containing mat comprising:  
a plurality of polymer fibers (P11); and

The fiber modifying agent includes polyethylene glycol esters including those specified at P14 including TegMeR® 812 and TegMeR® 809 (claims 1 and 12).   As evidenced by the data sheet for TegMeR® 809 [3,6,9 – trioxaundecamethylene bis (2-ethylhexanoate)], the boiling point is listed as greater than 260 °C. Furthermore, TegMeR® 812 is considered intrinsically to meet the standard boiling point of 160 °C or more (claim 1), 200 °C or more (claim 2), and 250 °C or more (claim 3) claimed required of “the at least one additive” given this is the identified compound utilized in instant application (P42 of the PGPUB).  Furthermore, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II); thus, it is considered inherent that the polyethylene glycol esters including TegMeR® 809 and TegMeR® 812 intrinsically have the property of “suppressing hydrogen evolution in the lead acid battery.”  
The polymer fibers may be polyethylene terephthalate fibers (P38-40; examples) (claims 4 and 5).  The plurality of fibers may be spunbound polymer fibers (P37) (claim 6).  Of note is that while taught by La, the language of being spunbound fibers (claim 6) is product-by-process language that imparts no further structural distinctive characteristics to the final product.  


In the same field of endeavor, Whear teaches analogous art of a fiber battery separator useful for lead acid batteries (C6/L25-27) that is comprised of a plurality of polymer fibers that includes at least one additive that is a glycol ester incorporated into at least a portion of the polymer fibers:  Atmul 124 (see Example 1; C5/L16-C6/L45), a commercial product name for polyethylene glycol distearate [CAS 9005-08-7] as evidenced by the product data sheet from chemBlink (copy provided).  The additive of Whear is utilized for the same purpose as La as described at C5/16-C6/L28 in terms of wettability.  Whear further teaches that the polymeric fibers can advantageously be combined with glass fibers that are distributed homogeneously throughout the polymer fiber mat (C2/L22-42), and the amount added is from about 10% to about 90% of the composite mat (C2/L22-42).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fiber-containing mat of La to incorporate glass fibers mixed with the plurality of polymer fibers and in an amount of about 10% to about 90% of the composite mat (C2/L22-42) given Whear teaches the technique is known in the art and describes the combination as advantageous (C2/L22-42), wherein one of ordinary skill in the art would recognize the predictable results of such a combination as increased strength of the fiber-containing mat, increased electrical resistance, etc. given the incorporation of the glass fibers.
La fails to disclose the fiber-containing mat further comprises a binder that cures at a temperature of 200 °C or less.  In the same field of endeavor, Ketzer teaches analogous art of a dries or consolidates by thermal treatment which causes among others a chemical reaction of the binder and leads to its hardening (i.e., “cures”) at temperatures of 120 °C to 250 °C, preferably 140-160 °C (P102).  In the case where the claimed range (200 °C or less) "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Ketzer teaches that the non-woven fabric/textile fabric (“fiber-containing mat”) obtained is preferably consolidated by said at least one chemical or thermoplastic binder (P59) as it improves the mechanical strength of the fabric and the fabric can be better processed (P58).  The amount of binder utilized is taught as between 5 and 50% by weight of the fully hardened textile fabric (“composite mat”) after complete drying (P62).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fiber-containing mat of modified La to incorporate a binder including one that dries or consolidates by thermal treatment which causes among others a chemical reaction of the binder and leads to its hardening (i.e. “cures”) at temperatures of 120 °C to 250 °C, preferably 140-160 °C (P102), ranges overlapping with that claimed, as taught by Ketzer in order to obtain the predictable and beneficial results taught by Ketzer of improved mechanical strength and a fabric (“mat”) that is better processed (P26-40, 58-75).
 KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Furthermore, the combined teachings of La in view of Whear and Ketzer lead one of ordinary skill in the art to obtain a fiber-containing mat that is a mixture of polymer fibers, glass fibers, and a binder with the glycol ester additive [TegMeR® 812 and TegMeR® 809] in the amount claimed.  Specifically, La teaches Examples 4, 5 (P68-77) and Table 8 in which TegMeR® 809 is included in the fiber mat at 3 wt% and 5 wt%.  The amount of glass fibers to be added to the overall composite mat as taught by Whear is in the range of 10%-90% (C2/L22-42).  The amount of binder to be additive to the overall textile fabric (“composite mat”) that is comprised of both polymeric and glass fibers  (P41) as taught by Ketzer is between 5 and 50% by weight of the fully hardened textile fabric (“composite mat”) after complete drying (P62).
Thus, taking the example of 5 wt% TegMer 809 of La and incorporating the taught range of Whear (using the end point of 10% glass fibers) and the taught range of Ketzer (using the end points of 5 wt% and 10 wt% - P62 binder) , the amount of the additive of the modified fiber-containing mat of La in view of Whear and Ketzer is a range overlapping or lying inside that 

    PNG
    media_image1.png
    781
    665
    media_image1.png
    Greyscale

Accordingly, the combined teachings lead one of ordinary skill in the art to obtain a range for the amount of additive of the fiber-containing mat intrinsically either overlapping or lying inside the range claimed once fully calculated out as evidence by at least the two examples that lie within the range claimed (claims 1 and 19).  In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists (see MPEP § 2144.05).   Furthermore, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also:  
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Therefore, in the absence of new or unexpected results for which objective evidence is provided that is commensurate in scope with the claim, it is considered an obvious expedient to determine where in the above disclosed set of ranges is the optimum combination of percentages based on the case law cited above.
	With respect to the feature that the plurality of polymer fibers have an average fiber diameter from 15 μm to 35 μm, La describes that fiber diameter is dependent upon low extrudate melt viscosity and melt pressure at the desired processing temperature (P70, 71).  The average fiber diameter of the examples including the additive are 4.9 μm (P71), 2.5 μm, 4.4 μm, 3.5 μm, prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titainum Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).   
MPEP 2144.05 and the body of case law supporting this is reproduced below:
Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Titainum Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).   

See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); 

In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); 

In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%");

Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential) (disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); 

In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.) (Examiner emphasis).


Thus, the fiber diameter average values taught by La are considered to establish a prima facie case of obviousness in view of the case law cited above absent any showing of unexpected results or criticality.   
	It is noted that the Examiner reviewed the instant application for evidence of unexpected results or criticality and did not find any within the specification as filed, wherein the instant disclosure teaches that a mat made with spunbound polymer fibers may have fiber diameters ranging from 1 μm to 50 μm with an average fiber diameter ranging from 15 μm to 35 μm, and, “Alternatively, a mat made with meltblown polymer fibers may have fiber diameters ranging from 0.1 μm to 15 μm with an average fiber diameter ranging from 2 μm to 6 μm (P77).”  Thus, it would appear an average fiber diameter ranging from 2-6 μm or 15-35 μm would be suitable for use and there are no unexpected results or criticality associated with the range claimed.  
	Additionally, La teaches how to manipulate the fiber diameter achieved by the process utilized and teaches that fiber diameter is dependent upon low extrudate melt viscosity and melt pressure at the desired processing temperature (P70, 71).  The secondary reference cited to Whear teaches that separators of the prior art have polymer fibers having a fiber diameter of 0.05 to 50 microns (C1/L37-57), (and thus an intrinsic average fiber diameter in this range).  The Courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Therefore, it is further considered an obvious expedient to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable average fiber diameter range given the primary reference teaches how to manipulate the fiber diameter achieved by the process utilized (P70, 71) along with average fiber diameter values close to the range claimed (4.9 μm, 2.0 μm, 5.0 μm, 4.3 μm, and 6.1 μm (Table 10; P71, 78), and the secondary reference teaches a range of 0.05 to 50 microns is suitable and known for polymer fibers of a separator (C1/L37-57), a range encompassing that claimed, wherein based on the case law cited above, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

1)  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citations above); and
2) a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art"(i.e., Whear: C1/L37-57) (see MPEP § 2144.05) in conjunction with optimization within prior art conditions through routine experimentation.
Regarding claims 17 and 47, La as modified by Ketzer teaches examples of the binder and that it may be one or more binders selected from the group consisting of an acrylic binder, styrene butadiene rubber binder, a urea formaldehyde binder, and a phenolic binder (e.g., phenol formaldehyde), among others (P58-60).  

	 Response to Arguments
4.	Applicant’s arguments, filed 9/21/2021 with respect to the prior Office action rejections have been fully considered but they are not persuasive. Applicant’s principle arguments are reproduced below with a subsequent Examiner response section that is respectfully submitted.
	1) Applicant has added the limitations that the fiber-containing mats contain a binder that cures at a temperature of 200 °C or less. The OfAppl. No. 15/812,792 JM Ref No. 8442fice Action Response dated September 21, 2021 KTS No. 084238-1055621admits that Response to Office Action of June 30, 2021 the La and Whear references fail to even disclose a binder. Although the Office Action relies on Ketzer as teaching a binder with respect to previous claims 16 and 17, Ketzer does not teach to use only a binder that cures at a temperature of 200 °C or less. For at least these reasons, Applicant respectfully requests the withdrawal of the rejections under § 103(a). In addition, Applicant has added new claim 47. Applicant respectfully submits that Ketzer does not teach or suggest the binders of new claim 47. 

Response:  Ketzer does teach the feature as amended in that Ketzer teaches that the fiber containing mat further comprises a binder (P26-40, 58-75), wherein the binder dries or consolidates by thermal treatment which causes among others a chemical reaction of the binder  hardening (i.e., “cures”) at temperatures of 120 °C to 250 °C, preferably 140-160 °C (P102).  In the case where the claimed range (200 °C or less) "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  P102 of Ketzer is reproduced below:

    PNG
    media_image2.png
    208
    505
    media_image2.png
    Greyscale

Ketzer also teaches examples of the binder and that it may be one or more binders selected from the group consisting of an acrylic binder, styrene butadiene rubber binder, a urea formaldehyde binder, and a phenolic binder (e.g., phenol formaldehyde), among others (P58-60) and thus reads on the binders presented in claims 17 and 47.  For example, each of claims 17 and 47 recite the option of a phenolic binder, wherein Ketzer teaches phenol formaldehyde:

    PNG
    media_image3.png
    410
    498
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    87
    635
    media_image4.png
    Greyscale

Accordingly, the above arguments are respectfully not held as persuasive.
Conclusion
5.	The prior art previously made of record and not relied considered pertinent to applicant's disclosure is repeated here for convenience:
	Dietz, III et al. (US 2016/0268566) teaches glass-fiber mats that may be blended with non-glass fibers such as PET fibers (P29) that include a hydrophilic agent applied to the mat (P33), wherein the hydrophilic agent may include a hydrophilic glycol ester such as polyethylene glycol ester including the specific example of TegMeR® 812 (P34).  
	Huusken (WO 2015/195742) (US 2017/0194649 is in the same family, citations below) teaches a non-woven fiber mat for lead-acid batteries that include fibers that may be made from glass, synthetic fibers such as polyesters, polyolefins, nylons, aramids, etc., or a combination of glass and synthetic/polymer fibers (P20), wherein the fibers are coated with a “sizing composition” that includes additives that suppress hydrogen evolution (P32) including the additives noted at P33, wherein the amount of the additives relative to the non-woven fiber mat is 0.1 to 30 wt% (P34), and wherein the additives are explicitly taught as including wood flour, vanillin, etc. (P7).  
US 2017/0207435 is in the same family, citations below) teaches similar features to the above '649 document and teaches more explicit compounds such as sulphosuccinate (di-octyl) and those mentioned at P8.  

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729